DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim1 recites a computer-implemented method comprising: automatically creating a linear, non-interactive video from a plurality of selectably presentable video segments, each segment representing a predefined portion of one or more paths in a traversable video tree, by:
 traversing at least a portion of a first path in the video tree, the first path comprising at least one branching point at which the first path branches into a plurality of different paths in the video tree, the plurality of different paths comprising a second path and a third path; traversing at least a portion of the second path at a first time; traversing at least a portion of the third path at a second time after the first time; and combining (1) the portion of the second path and (ii) the portion of the third path to form at least a portion of the linear, non-interactive video such that in a playback of the linear, non-interactive video, the portion of the third path plays after the portion of the second path; and providing the linear, non-interactive video for playback to a viewer, wherein the linear, non-interactive video is automatically created by further traversing at least a portion of an alternative path branching from the first path, such that the linear, non-interactive video comprises at least portions of the video segments from the traversed portions of the first path and the alternative path, wherein at least a portion of a video segment from the first path and at least a portion of a video segment from the alternative path are simultaneously presented in the linear, non-interactive video by disposing the first path video segment portion and the alternative path video segment portion in separate video frame regions.
Claim11 recites a system comprising: one or more computers programmed to perform operations comprising: automatically creating a linear, non-interactive video from a plurality of selectably presentable video segments, each segment representing a predefined portion of one or more paths in a traversable video tree, by: traversing at least a portion of a first path in the video tree, the first path comprising at least one branching point at which the first path branches into a plurality of different paths in the video tree, the plurality of different paths comprising a second path and a third path; traversing at least a portion of the second path at a first time; traversing at least a portion of the third path at a second time after the first time; and combining (1) the portion of the second path and (i1) the portion of the third path to form at least a portion of the linear, non-interactive video such that, in a playback of the linear, non-interactive video, the portion of the third path plays after the portion of the second path; and providing the linear, non-interactive video for playback to a viewer, wherein the linear, non-interactive video is automatically created by further traversing at least a portion of an alternative path branching from the first path, such that the linear, non-interactive video comprises at least portions of the video segments from the traversed portions of the first path and the alternative path, wherein at least a portion of a video segment from the first path and at least a portion of a video segment from the alternative path are simultaneously presented in the linear, non-interactive video by disposing the first path video segment portion and the alternative path video segment portion in separate video frame regions.
The closest prior arts, either singularly or in combination fails to anticipate or render the underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484